UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 96-2135



DEBORAH KUMER SEVER,

                                           Plaintiff - Appellant,

         versus


INSURANCE COMPANY OF NORTH AMERICA; CIGNA
PROPERTIES AND CASUALTY COMPANIES; KEVIN H.
BROWN; WILLIAM D. AMBROSE,

                                          Defendants - Appellees.




                           No. 97-1129



DEBORAH KUMER SEVER,
                                           Plaintiff - Appellant,
         versus


INSURANCE COMPANY OF NORTH AMERICA; CIGNA
PROPERTIES AND CASUALTY COMPANIES; KEVIN H.
BROWN; WILLIAM D. AMBROSE,

                                          Defendants - Appellees.
Appeals from the United States District Court for the District of
Maryland, at Baltimore. Frank A. Kaufman, Senior District Judge.
(CA-95-2200-K)


Submitted:   April 16, 1998              Decided:    June 10, 1998


Before WILKINS, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Deborah Kumer Sever, Appellant Pro Se. William D. Ambrose, Appel-
lee; Kevin H. Brown, Baltimore, Maryland; Dean Perdue Gunby, Jr.,
LAW OFFICE OF HAROLD A. MACLAUGHLIN, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In these consolidated appeals, Deborah Kumer Sever appeals a

district court order granting summary judgment to Defendants INA,

Cigna, and Kevin Brown and closing the case as to all issues, and

another order denying her motion filed pursuant to Fed. R. Civ. P.

60(b)(4) to vacate two prior district court orders denying her mo-
tion for reconsideration and her motion to vacate the first order.

We have reviewed the record and the district court's opinions and

find no reversible error. Accordingly, we affirm on the reasoning

of the district court. Sever v. Insurance Co. of North America, No.
CA-95-2200-K (D. Md. July 11, 1996, and Jan. 6, 1997). We grant

Sever's motion to consolidate the appeals, deny her motion for stay

pending the district court's ruling on her motion for reconsidera-
tion as moot, deny her motion to amend her informal brief, and deny

her motions for the appointment of counsel and oral argument. We

dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                3